Judgment, Supreme Court, New York County (James Yates, J.), rendered February 28, 1994, convicting defendant, after his plea of guilty, of attempted murder in the second degree and criminal possession of a controlled substance in the second degree, and sentencing him to consecutive terms of 5 to 15 years and 3 years to life, respectively, unanimously affirmed.
As a condition of his negotiated plea, defendant waived his right to appeal the denial of his motion to suppress physical evidence, an identification, and a statement allegedly made by him to officers who had entered his apartment. Indeed, the court expressly conditioned the plea upon defendant’s waiver, and the court adequately explained the consequences thereof, such that defendant’s decision to accept the plea was knowing, voluntary, and intelligent (People v Seaberg, 74 NY2d 1; People v Vernon, 205 AD2d 446, lv denied 84 NY2d 873). In any event, were we to review defendant’s suppression claim, we would find it to be without merit under the "emergency” doctrine articulated in People v Mitchell (39 NY2d 173, cert denied 426 US 953).
We perceive no abuse of sentencing discretion and see no reason to reduce this negotiated sentence. Concur—Sullivan, J. P.,Wallach, Ross and Williams, JJ.